DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive.
Applicant’s representative argues on pages 10-11 of the remarks filed 07/07/2021 that O’Brien might move data from one device to another, but O’Brien does so based on a customer request and not based on a metric for a storage device crossing a threshold.
 	The Examiner respectfully disagrees. First, the claims as drafted do not undertake any migration of data for the claims simply recite “resource scheduler to migrate data first from the first storage device to the second storage based at least in part on the at least in part on the at least one metric crossing the threshold for the first storage device. That “to migrate” phrase means data is not migrated at all at the instant time but that migration may occur later, at some time in the distant future, or more precisely never; that is migration does not have to occur at all. As such, the alleged features are not positively recited in the claims and are a statement of purpose or use which do not add any patentable weight to the claims.
Thus, the claims do not require “migrating data” let alone “migrating data based on a metric for a storage device crossing a threshold.” The feature “to migrate…” is intended use language, functional recitation, and statement of purpose and use which do not add any patentability weight to the claims. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. Court held that the 
Still yet, the claims stand rejected over the combination of Aigo, O’Brien, and Burton and O’Brien discloses migrating data from a first tier storage to a second tier storage based on a request to move the data from a first solid state storage unit to a storage array if the solid decrease in capacity; ¶0009, 0015. Applicant’s analysis of the portion cited in O’Brien is incomplete for Applicant argues that O’Brien moves data based on a customer request and not based on a metric for a storage device crossing a threshold. That analysis completely ignores the teaching of O’Brien in its entirety and fails to consider even the paragraphs cited by the Examiner on page 3 of the Official action of 04/29/2021 since the cited portion did not stop just at “based on a request” but went on to emphasize that “the request is to move data from a first solid state storage to another storage if the solid state partition decreased in capacity, i.e., exceeds/crosses a specific threshold…threshold being interpreted broadly.
Applicant’s representative argues on page 11 of the remarks of 07/07/2021 that O’Brien does not schedule migration when a metric of the storage device crosses a threshold.
The Examiner strongly disagrees since O’Brien clearly discloses moving data from a first solid state storage to another storage if the solid state partition decreased in capacity, i.e., exceeds/crosses a specific threshold…and any one of ordinary skill in the 
Applicant’s representative argues on page 12 of the remarks of 07/07/2021 that O’Brien appear to be concerned with virtual business tiers that span multiple physical storage devices, rather individual physical storage devices.
The Examiner strongly disagree as it is well known in the art that a virtual storage cannot exist in a vacuum without the actual physical storage. 
Applicant’s representative further argues on pages 12-13 of the remarks filed 07/07/2021 that Aigo teaches “priorities,” the priorities are associated with tasks, not with storage devices.
 The Examiner strongly disagrees. Claims 1-10 and 12-21 stand rejected over the combination of Aigo et al. (US 20040162941 A1) and O'Brien; Steven Michael (US 20140122778 Al), Burton; and David Alan et al. (US 20140337576 A1). Burton, for example, clearly discloses storage classes are high priority, medium priority, low priority, and archive priority; See ¶0042.
Applicant’s representative argues on page 13, paragraph 3 of the remarks filed 07/07/2021 that nowhere does Aigo appear to teach or suggest that the priority depends on the storage device. 
The Examiner strongly disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the priority depends on the storage device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore the claims INCLUDING first/second priority…” and the claims do not restrict how the “including” is done which warranties a reasonable interpretation that the “including” can be done in a number of ways including but not limited to through tasks associated with the storage device, the storage device itself, etc…
Applicant’s representative argues on page 14 of the remarks filed 07/07/2021 that “the priorities depend on what the storage device is capable of doing with reference to a metric.”
The Examiner strongly disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the priorities depend on what the storage device is capable of doing with reference to a metric”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s representative further argues on page 14, paragraph 1 of the remarks filed 07/07/2021 that neither Aigo nor O’Brien appear to teach or suggest ranking storage devices according to a metric.
The Examiner strongly disagrees. Claims 1-10 and 12-21 stand rejected over the combination of Aigo et al. (US 20040162941 A1) and O'Brien; Steven Michael (US 20140122778 Al), and Burton; David Alan et al. (US 20140337576 A1). Burton, for example, clearly discloses each storage class includes storage devices with different performance metrics and storage classes are high priority, medium priority, low priority, and archive priority and each storage class includes FC storage, serial ATA drives, SCSI drives, tape drives, solid state drives, etc…; See ¶0042.
Applicant’s representative further argues on page 14, paragraph 3 of the remarks filed 07/07/2021 that, in Burton, “the storage classes are ranked according to a single metric or a single combination of metrics, rather than ranking according to individual metrics separately.”
First, the Examiner would like to point out, as admitted by applicant, that Burton clearly discloses “ranking a storage device according to a single metric” which is the same as “ranking a storage device according to at least one metric” as required by the claims.” Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ranking according to individual metrics separately) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s representative argues on page 15, lines 1-2 of the remarks filed 07/07/2021 that Burton “ranks storage devices by their storage class rather than a metric such as bandwidth.”
 	The Examiner strongly disagrees and would to point out that such arguments are contradictory, confusing, and nonsensical for on page 14, in lines 7-9 of paragraph 3 of the same arguments applicant admits that in Burton, “the storage classes are ranked according to a single metric or a single combination of metrics” but on page 15, lines 1-2 argues that Burton “ranks storage devices by their storage class rather than a metric such as bandwidth.”
Applicant’s representative argues on page 15, paragraphs 3-4 of the remarks of 07/07/2021 there is no motivation to combine Aigo and O’Brien and that Aigo and O’Brien are not combinable because allegedly the storage classes of Burton would not appear to be interchangeable with the virtual ties of O’Brien.
motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved.  Id. at 1366, 80 USPQ2d at 1649.  “An implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement is technology-independent and the combination of references result in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable  of combining the prior art references.”  Id. at 1368, 80 USPQ2d at 1651.< In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). >See also Dystar  Textilfarben  GmbH  & Co. Deutschland KG  v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006).
The ultimate inference as to the existence of a motivation to combine references may boil down to a question of “common sense.” Philip W. Wyers v. Master Lock Company, 95 USPQ2d 1525, 1532 (Fed. Cir. 2010).
Applicant’s representative further argues on page 15, 4th full paragraph of the remarks of 07/07/2021 the Office Action argues that Aigo teaches a “disk cache monitoring 
 	The Examiner strongly disagrees and would like to remind applicant that when conducting analysis under the 35 U.S.C. 103 obviousness standard, “word matching” is not a requirement. In other words, a rejection is not a term matching exercise.
Applicant’s representative argues on page 16, paragraph 1 of the remarks filed 07/07/2021 that Aigo does not even mention storage devices.
The Examiner strongly disagrees. Aigo clearly shows in Figure 1 “storage system,” “disk array,” “cache memory,” “local memory,” just to name a few.
Applicant’s representative argues on pages 16-17 of the remarks filed 07/07/2021 that “Aigo describes the objective being to move data to another memory thereby reducing frequency of access to the memory and improve performance which encourages moving data; and O’Brien, in contrast, seeks to avoid delays caused by migrating data” and based on that inaccurate interpretation of Aigo and O’Brien, applicant erroneously concludes that Aigo and O’Brien teach away from each other.
	                The Examiner strongly disagrees and would like to point out that Applicant’s approach in reaching the conclusion that Aigo (allegedly) teaches away from O’brien is flawed. First, the Examiner notices that Applicant just recites different portions of Aigo and O’Brien’s references to allege the fact that one teaches away from another without any showing or detail of how he arrives at such conclusion.  The Examiner would like to further emphasize that a prior art reference must be considered in its entirety and the prior art disclosure of more than one alternative does not constitute a teaching away because such disclosure does not criticize, discredit, or otherwise discourage the 
Applicant’s representative further argues on page 17, paragraph 1 of the remarks filed 07/07/2021 that for the storage device to be ranked according to the metric, the storage device must be comparable against other storage devices according to the metric.
The Examiner strongly disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the storage device to be ranked according to the metric, the storage device must be comparable against other storage devices according to the metric) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s representative argues on page 17 of the remarks that frequency of data access does not correspond with either bandwidth or latency and that the terms “bandwidth” and “latency” are sufficiently well known in the art that a reference would use those terms directly rather than attempting to define some term as an equivalent concept.
 	The Examiner strongly disagrees. First, the Examiner would like to remind applicant that a prior art rejection is not a “word matching exercise” but an analysis that is based on the application of legal principles to facts. Second, the claims recite “metric drawn from a set including bandwidth, latency, or bandwidth utilization.” While applicant completely ignores the terms “bandwidth utilization” in his arguments, it is clear that the claims are not limited to the metric being only “bandwidth” or “latency” but also “bandwidth utilization.” As such, Aigo’s disclosure of frequency of data access clearly teaches the claimed feature of “bandwidth utilization. Finally, the Examiner would like point out that the claims stand rejected over the combination Aigo et al. (US 
Applicant’s representative argues on page 18 of the remarks filed 07/07/2021 that Aigo does not appear to teach or suggest assigning priorities to tasks based on the capabilities of the storage devices.
The Examiner strongly disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., assigning priorities to tasks based on the capabilities of the storage devices) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s representative further argues on page 18 of the remarks of 07/07/2021 that Aigo does not describe the cache hit ratio monitoring unit as able to determine the capabilities of the storage device and that Aigo does not describe the cache hit ratio monitoring unit does not even reference storage devices, let alone determine their capabilities.
The Examiner strongly disagrees. Aigo discloses an apparatus having a cache monitor unit determining cache hit ratio at a disk cache memory (Abstract). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the [resource] monitoring unit as able to determine the capabilities of the storage device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant’s representative argues on page 19 of the remarks filed 07/07/2021 that if Aigo does not teach or suggest a resource scheduler, Aigo may hardly teach a resource scheduler operative to select the first storage device to initially store the data based on information provided by an application that uses the data.
The Examiner strongly disagrees. Aigo shows in Fig. 4 shows a cache hit monitoring unit wherein for a storing system of the data an LRU system is used and a disk cache memory is used to hold data that are often used among data written/read for the disk apparatus; ¶0022, 0004. Additionally, since the combination of Aigo, O’Brien, and Burton was relied upon in rejecting claim 3, Burton also discloses scheduling migration in a way to minimize consuming production bandwidth; ¶0026.
Applicant’s representative argues on page 20 of the remarks filed 07/07/2021 that the Office Action only argues that Aigo teaches the features of claim 4 and that the Office Action presents no argument that O’Brien or Burton teaches the features of claim 4 and applicant’s representative illogically concludes that the applicant is entitled to presume that O’Brien and Burton does not teach the features of claim  and may demonstrate that the claims are not prima facie obviousness over the combination of Aigo, O’Brien, and Burton simply by arguing that Aigo does not teach the features of claim 4.”
 	The Examiner strongly disagrees and would like to point out that applicant’s reasoning and analysis regarding prima facie obviousness is flawed because the claims stand rejected over the combination of Aigo, O’Brien, and Burton in their entirety and not over any reference individually. Furthermore, such flawed reasoning is akin to arguing that since only a certain paragraph was pointed out by an Examiner in rejecting a claim that the paragraphs not cited, though they may teach the claimed subject, do not teach the feature and should be completely disregarded. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s representative argues on page 21 of the remarks filed 07/07/2021 that: the Office Action only argues that O’Brien teaches the features of claim 5; the Office Action presents no argument that Aigo or Burton teaches the features of claim 5 and concludes that the applicant is entitled to presume that Aigo and Burton do not teach the features of claim 5, and may demonstrate that the claims are not prima facie obviousness over the combination of Aigo, O’Brien, and Burton simply by arguing that O’Brien does not teach the features of claim 5.
The Examiner strongly disagrees and would like to point out that applicant’s reasoning and analysis regarding prima facie obviousness is flawed because the claims stand rejected over the combination of Aigo, O’Brien, and Burton in their entirety and not over any reference individually. Furthermore, such flawed reasoning is akin to arguing that since only a certain paragraph was pointed out by an Examiner in rejecting a claim that the paragraphs not cited, though they may disclosed the claimed subject, do not teach the feature and should be completely disregarded. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s representative argues on page 22 of the remarks filed 07/07/2021 that: the Office Action only argues that O’Brien teaches the features of claim 7; the Office Action presents no argument that Aigo or Burton teaches the features of claim 7 and concludes the applicant is entitled to presume that Aigo and Burton does not teach the features of claim 7, and may 
The Examiner strongly disagrees and would like to point out that applicant’s reasoning and analysis regarding prima facie obviousness is flawed because the claims stand rejected over the combination of Aigo, O’Brien, and Burton in their entirety and not over any reference individually. Furthermore, such flawed reasoning is akin to arguing that since only a certain paragraph was pointed out by an Examiner in rejecting a claim that the paragraphs not cited, though they may teach the claimed subject, do not teach the feature and should be completely disregarded. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claim 7, Applicant’s representative further argues on page 22 of the remarks filed 07/07/2021 that nowhere does O’Brien teach or suggest that data may be replicated in a separate node.
The Examiner strongly disagrees. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., data may be replicated in a separate node) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claim 9, applicant’s representative argues on page 23 of the remarks filed 07/07/2021 that: the Office Action only argues that O’Brien teaches the features of claim 9; 
The Examiner strongly disagrees and would like to point out that applicant’s reasoning and analysis regarding prima facie obviousness is flawed because the claims stand rejected over the combination of Aigo, O’Brien, and Burton in their entirety and not over any reference individually. Furthermore, such flawed reasoning is akin to arguing that since only a certain paragraph was pointed out by an Examiner in rejecting a claim that the paragraphs not cited, though they may teach the claimed subject, do not teach the feature and should be completely disregarded. 
Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claim 9, applicant’s representative further argues on page 23 of the remarks filed 07/07/2021 that O’Brien does not teach or suggest migrating all data between the storage devices.
The Examiner strongly disagrees and would like to point out that claim 9 does not recite “migrating all data between the storage devices” but that data is to be migrated perhaps now, perhaps in a distant future, or even never. Thus, the claims do not require “migrating all data.” The feature “to migrate…” is intended use language, functional recitation, and statement of purpose and use which do not add any 
 	Still yet, the claims stand rejected over the combination of Aigo, O’Brien, and Burton and O’Brien discloses migrating data from a first tier storage to a second tier storage based on a request to move the data from a first solid state storage unit to a storage array if the solid decrease in capacity; ¶0009, 0015.
With respect to claim 10, Applicant’s representative further argues on page 23 of the remarks filed 07/07/2021 that: the Office Action only argues that O’Brien teaches the features of claim 10 and concludes the applicant is entitled to presume that Aigo and Burton do not teach the features of claim 10, and may demonstrate that the claims are not prima facie obviousness over the combination of Aigo, O’Brien, and Burton simply by arguing that O’Brien does not teach the features of claim 10.
 	The Examiner strongly disagrees and would like to point out that applicant’s reasoning and analysis regarding prima facie obviousness is flawed because the claims stand rejected over the combination of Aigo, O’Brien, and Burton in their entirety and not over any reference individually. Furthermore, such flawed reasoning is akin to arguing that since only a certain paragraph was pointed out by an Examiner in rejecting a claim that the paragraphs not 
 	Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With respect to claim 10, Applicant’s representative further argues on page 24 of the remarks filed 07/07/2021 that nowhere does O’Brien identify what data is to be migrated from the solid state storage unit to the storage array. 
The Examiner respectfully disagrees and would like to point out that claim 10 simply recites the resource scheduler is configured to migrate data and not what data is to be migrated. Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., what data is to be migrated) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to claims 8 and 19, Applicant’s representative argues on page 25 that the Office Action does not address the difference between a resilient distributed replicated data storage system and a resilient distributed dataset format.
The examiner strongly disagrees. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the difference between a resilient distributed replicated data storage system and a resilient distributed dataset format) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-21, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular claims 1, 12, and 23 recite “the at least one metric drawn from a set including bandwidth, latency, or bandwidth utilization.” This limitation is not supported by the original disclosure and constitutes new matter. The original disclosure only provides for “storage devices having different bandwidth/capacity characteristics." See ¶0023.
Claims 10 and 21 recites, inter alias, migrating data based at least on an age of the data which is not supported by the original disclosure based on a review of the disclosure and is considered new matter.
Claims 23 and 25 recite, inter alias, first priority is determined independent of executions of requests by the first storage device; and the second priority is determined independent of executions of requests by the second storage device which are not supported by the original disclosure based on a review of the original disclosure and are considered new matter.
Claims 24 and 26 recite, inter alias, the threshold is less than a maximum value for the at least first metric for the first storage device which is not supported by the original disclosure upon reviewing the disclosure and is considered new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
Claims 1-10 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22, 24 and 26 of U.S. Patent Application No. 14/712,895; and claims 1-22 of U.S. Patent No. 10467136. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the parent application make obvious the claims of the instant application. “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo et al. (US 20040162941 A1) and O'Brien; Steven Michael (US 20140122778 Al), and Burton; David Alan et al. (US 20140337576 A1).
As per claim 1, Aigo discloses a node, comprising: a processor [Fig. 1: processor 31]; a first storage device storing data, the first storage device including a first priority ranking the first storage device according to at least one metric [Fig. 2: low priority process execution unit 43; pars. 10, 11, 31; claims 5, 10]; a second storage device including a second priority ranking the second storage device according to the at least one metric [Fig. 2: low priority process execution unit 43; pars. 10, 11, 31; claims 5, 10]; a resource monitor to determine that at least one metric has crossed a threshold for the first storage device [par. 0027: disk cache monitoring unit]. 
 	Aigo does not explicitly disclose but O’Brien discloses a resource scheduler to migrate the data from the first storage device to the second storage device based at least in part on the at least one metric crossing the threshold for the first storage device [Par. 0009, 0015: migrating data from a first tier to a second tier based on a request to move the data from a first a solid state storage unit to a storage array if the solid state decreased in capacity].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention by applicant to have migrated data from one storage unit to another based on one storage unit becoming saturate in order to free space on the saturated storage unit.
Although Aigo discloses ranking storage devices in terms of priority as discussed in the paragraphs supra, Burton discloses ranking a first storage device according to at least one metric relating to a first capability of the storage device, the at least one metric drawn from a set including bandwidth, latency, or bandwidth utilization [¶0007, 0042: group data storage by storage class and each storage class including storage devices that perform within a range of performance metrics, wherein each of these storage classes include one or more drive types  for providing desired storage class performance including FC storage, serial ATA drives, SCSI drives, tape drives, solid state drives which are each of different bandwidth, latency, capacity, bandwidth utilization, and capacity utilization] and ranking a second storage device according to at group data storage by storage class and each storage class including storage devices that perform within a range of performance metrics].
It would have been obvious to one of ordinary skill in the art to have ranked a first storage device according to at least one metric relating to a first capability of the storage device in order to enable a system to promote or demote data (¶0005).
 	As per claim 2, Aigo discloses the node according to claim 1, wherein the resource monitor is configured to determine the capabilities of the first storage device responsive to the at least one metric [Fig. 3: assigning priority of task based on capabilities of the storage units].  	As per claim 3, Aigo discloses the node according to claim 1, wherein the resource scheduler is configured to select the first storage device to initially store the data based on information provided by an application that uses the data [Fig. 4: cache hit ration monitoring unit based on task priority].  	As per claim 4, Aigo discloses the node according to claim 1, wherein: the first priority is higher than the second priority [Fig. 4: Cache determination unit operating on high priority 42, low priority 43]; and the resource scheduler is configured to select the first storage device to store the data as a higher priority device [Fig. 4: Cache determination unit operating on high priority 42, low priority 43].  	As per claim 5, O’Brien discloses The node according to claim 4, wherein the resource scheduler is configured to select the second storage device for data storage based at least in part on the resource monitor indicating the at least one metric crossing the threshold for the first storage device [par. 0009, 0015: migrating data from a first tier to a second tier based on a request to move the data from .  	As per claim 6, O’Brien discloses the node according to claim 1, further comprising a replicator to replicate the data on a third storage device [Claim 29].  	As per claim 7, O’Brien discloses the node according to claim 6, wherein the third storage device is in a second node [par. 0054; Fig. 4, cache 430].  	As per claim 9, Obrien discloses the node according to claim 1, wherein the resource scheduler is configured to migrate all data from the first storage device to the second storage device [par. 0009, 0015: migrating data from a first tier to a second tier based on a request to move the data from a first a solid state storage unit to a storage array if the solid state decreased in capacity].  	
As per claim 10, O’Brien discloses the node according to claim 1, wherein the resource scheduler is configured to migrate data from the first storage device to the second storage device based at least on an age of the data [par. 0009, 0015: migrating data from a first tier to a second tier based on a request to move the data from a first a solid state storage unit to a storage array if the solid state decreased in capacity] while Burton discloses migrating data based on an age of the data [¶0025: older data is moved]. 
Claims 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo etal. (US 20040162941 A1) and O'Brien; Steven Michael (US 20140122778 A1); Burton; David Alan et al. (US 20140337576 A1) and Malaro et al. (8843447).
As per claims 8 and 19, Aigo and O’Brien disclose the claimed invention as discussed above but does not explicitly disclose the following. Molaro discloses data includes resilient distributed dataset 
 	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention by applicant to have migrated data from one storage unit to another based on one storage unit becoming saturate in order to free space on
 	As per claims 12-18 and 20-21, the rationale in the rejection of claims 1-10 is herein incorporated.

Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo etal. (US 20040162941 A1) and O'Brien; Steven Michael (US 20140122778 A1); Burton; David Alan et al. (US 20140337576 A1) and Kihara; Kenichi et al. (US 20150081964 A1).
Regarding claims 23 and 25 Aigo does not explicitly disclose priority being independent of execution of requests, but Kihara discloses first priority is determined independent of executions of requests by the first storage device; and the second priority is determined independent of executions of requests by the second storage device [claim 9].
It would have been obvious to one of ordinary skill in the art to have first priority being determined independent of executions of requests by the first storage device; and the second priority being determined independent of executions of requests by the second storage device in order to perform tier management (Abstract).



Claims 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aigo etal. (US 20040162941 A1) and O'Brien; Steven Michael (US 20140122778 A1); Burton; David Alan et al. (US 20140337576 A1) and Weatherspoon; Darryl G. (US 20060004931 A1).
Regarding claims 24 and 26 the combination does not teach threshold less than a maximum value for the at least first metric. Weatherspoon, however, discloses the threshold is less than a maximum value for the at least first metric for the first storage device which is not supported by the original disclosure upon reviewing the disclosure and is considered new matter [¶0005].
It would have been obvious to one of ordinary skill in the art to have threshold less than a maximum value for the at least first metric in order to better manage access to memory having limited bandwidth (¶0001).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ASANO; Masayasu et al. (US 20110078405 A1) discloses a storage including a first function and a second function and migrating data between volumes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully Submitted,
USPTO
	
Dated:   October 22, 2021              	By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246